Memorandum Majority and Dissenting Opinions of October 27, 2022
Withdrawn; Petition for Writ of Mandamus Denied and Substitute
Memorandum Opinion on Rehearing filed November 29, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00682-CV



   IN RE EQUINOR TEXAS ONSHORE PROPERTIES F/K/A STATOIL
   TEXAS ONSHORE PROPERTIES LLC; EQUINOR MARKETING &
     TRADING (US) INC.; EQUINOR NATURAL GAS LLC, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2022-05368

        SUBSTITUTE MEMORANDUM OPINION ON REHEARING

      On October 27, 2022 the court denied the petition for a writ of mandamus filed by
relators Equinor Texas Onshore Properties f/k/a Statoil Texas Onshore Properties LLC;
Equinor Marketing & Trading (US) Inc; and Equinor Natural Gas LLC. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. A separate opinion was issued at that
time noting a procedural defect in the petition and dissenting on the ground of lack of
notice to relators and giving relators an opportunity to cure. See Tex. R. App. P. 52.3(j)
(requiring certification of the petition).

       Relators have filed a motion for rehearing and a corrected petition that cures the
procedural issue. After requesting a response from the real parties in interest, we grant the
motion for rehearing and withdraw the October 27, 2022 opinions. See Tex. R. App. P.
49.2. Considering the corrected petition, we determine that relators are not entitled to
mandamus relief, and we deny relators’ petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.




                                             2